

117 HR 3438 IH: Northern Mariana Islands Entrepreneurship Act of 2021
U.S. House of Representatives
2021-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3438IN THE HOUSE OF REPRESENTATIVESMay 20, 2021Mr. Sablan (for himself and Mrs. Radewagen) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo amend the microloan program of the Small Business Act to define State, and for other purposes.1.Short titleThis Act may be cited as the Northern Mariana Islands Entrepreneurship Act of 2021.2.Microloan program; definitionsParagraph (11) of section 7(m) of the Small Business Act (15 U.S.C. 636(m)(11)) is amended—(1)in clause (ii) of subparagraph (C), by striking rural and all that follows to the end of the clause and inserting rural;;(2)in subparagraph (D), by striking the period at the end and inserting ; and; and(3)by adding at the end the following new subparagraph: (E)the term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands of the United States, Guam, the Commonwealth of the Northern Mariana Islands, and American Samoa..